In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-17-00008-CR


                             CHRISTOPHER HIGDON, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 297th District Court
                                      Tarrant County, Texas1
                Trial Court No. 1469299R, Honorable David C. Hagerman, Presiding

                                            June 27, 2018

                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


        A jury found Christopher Higdon, appellant, guilty of one count of indecency with

a child and assessed his punishment at eight years’ imprisonment.2 We will affirm the

judgment of the trial court.




        1  Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to
this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   See TEX. PENAL CODE ANN. § 21.11(a)(1) (West Supp. 2017).
                                            Background


       Appellant is married to the aunt of the complainants, sisters “Becky” and “Jenny.” 3

Becky testified that one night, when she and Jenny were spending the night with their

cousins at appellant’s house, she fell asleep on the couch. Becky testified that she woke

up to appellant moving her underwear with his hands. She stated that appellant, who

was wearing only his underwear, touched her genital area. Becky noticed that there was

pornography on the TV while she was on the couch. She got off the couch and went to

the bedroom where Jenny and her cousins were sleeping. She testified that she was

under the age of fourteen at the time of the incident. Becky later told her sister and a

friend about appellant’s actions. Her friend’s mother notified Child Protective Services,

but when CPS interviewed Becky, she denied that the incident had occurred.

Approximately two years later, Jenny was receiving counseling and revealed to her

counselor that appellant had also touched her inappropriately. The investigation was then

reopened.


       Appellant was charged with continuous sexual abuse of a child with lesser included

offenses. The jury found appellant guilty of the lesser-included offense of indecency with

a child by contact as to Becky. The jury was unable to reach a consensus on the charges

of continuous sexual abuse of a child, aggravated sexual assault of Jenny, and indecency

with a child by contact as to Jenny.


       In his sole issue on appeal, appellant contends that the evidence is legally

insufficient to support his conviction.



       3We will use pseudonyms to protect the privacy of the complainants involved. See Linney v. State,
401 S.W.3d 764, 769 n.1 (Tex. App.—Houston [14th Dist.] 2013, pet. ref’d).
                                                   2
                                   Standard of Review


       When reviewing the sufficiency of the evidence, we view all of the evidence in the

light most favorable to the verdict to determine whether any rational factfinder could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); see Brooks v. State,

323 S.W.3d 893, 912 (Tex. Crim. App. 2010). We consider both direct and circumstantial

evidence as well as all reasonable inferences that may be drawn from that evidence.

Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).


                                         Analysis


       The jury convicted appellant of indecency with a child by contact, which is a lesser-

included offense of continuous sexual abuse of a child. Bleil v. State, 496 S.W.3d 194,

214 (Tex. App.—Fort Worth 2016, pet. ref’d). A person commits the offense of indecency

with a child by contact if, with a child younger than seventeen years of age, the person

engages in sexual contact with the child. TEX. PENAL CODE ANN. § 21.11(a)(1). “Sexual

contact” is defined to include the following acts, if committed with the intent to arouse or

gratify the sexual desire of any person: “(1) any touching by a person, including touching

through clothing, of the anus, breast, or any part of the genitals of the child; or (2) any

touching of any part of the body of a child, including touching through clothing, with the

anus, breast, or any part of the genitals of a person.” Id. § 21.11(c).


       A complainant’s testimony alone is sufficient to support a conviction for indecency

with a child.   TEX. CODE CRIM. PROC. ANN. art. 38.07(a), (b)(1) (West Supp. 2017);

Bazanes v. State, 310 S.W.3d 32, 40 (Tex. App.—Fort Worth 2010, pet. ref’d). Here, as

recited above, Becky testified about an incident when she was sleeping on appellant’s
                                             3
couch and he touched her genital area. She testified that appellant was wearing only his

underwear and that pornography was displayed on the television at the time of the

incident. Appellant denied that the incident occurred and testified that Becky and Jenny

had “made up” the allegations against him. The factfinder is entitled to judge the credibility

of the witnesses, and can choose to believe all, some, or none of the witnesses’

testimony. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). On review,

we may not re-evaluate the weight and credibility of the evidence and substitute our

judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim.

App. 1999).


       Viewing all of the evidence in the light most favorable to the verdict and deferring

to the jury’s determination and evaluation of the witnesses’ credibility and demeanor, we

hold that there was evidence from which a rational trier of fact could have found beyond

a reasonable doubt that appellant, with the intent to gratify his sexual desires, engaged

in sexual contact with Becky. Accordingly, we hold that the evidence is legally sufficient

to support appellant’s conviction.


                                         Conclusion


       Having overruled appellant’s sole issue on appeal, we affirm the trial court’s

judgment.


                                                         Judy C. Parker
                                                            Justice



Do not publish.




                                              4